DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21-39 are pending in the application.
	In the Preliminary Amendment filed 30 September 2020, claims 1-20 were cancelled and new claims 21-39 were added.  These amendments have been entered.

Claim Rejections - 35 USC § 112
Claims 30 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 30:  Claim 30 recites the limitations "the engaged position" in line 3 and “the disengaged position” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Clarification and correction are required.
Re Claim 39:  Claim 30 recites the limitation “the disengaged position” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification and correction are required.

Note on Method Claims
Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzgibbon (US Patent 5,310,138).
	Re Claim 31:  Fitzgibbon discloses a method of an expanding pin system (latch pin unit 18; see Figs. 2 and 7-8) coupled to a mechanical joint (90) associated with a deployable wing (14; Fig. 1) of an aircraft (10), comprising: 
actuating an actuation assembly (comprising cross shaft 92 and electric motor 94 or hydraulic actuator 96; Figs. 2 and 7-8) of the expanding pin system to provide a first output, the actuation assembly being operatively coupled to a pin driving assembly of the expanding pin system, the pin driving assembly (comprising driven cylinder 116 and drive shaft 124) comprising a carrier (inner pin sleeve 134, specifically at the portion including internal thread segment 132) operably coupled to the actuation assembly such that actuation of the actuation assembly to provide the first output causes the carrier (134) to translate a first distance (see the distance travelled from the position of Fig. 7 to the position of Fig. 8) towards the mechanical joint (90); 
advancing, as a result of the carrier translating the first distance, an expandable part (86, specifically outer pin segments 140; Figs. 7-8) across at least a part of the mechanical joint (90); and 
disengaging (see Fig. 8), as a result of the first output, a detent feature (detent balls 148) of the pin driving assembly from a sun gear (drive shaft 124; the detent balls 148 being indirectly engaged/disengaged with the drive shaft 134 by way of the inner pin sleeve 134) operatively coupled to the carrier, the disengaging allowing the expandable part to lock the mechanical joint.
Re Claim 32:  Fitzgibbon discloses a method further comprising: 
Expanding (see Fig. 8), as a result of the first output and the disengaging of the detent feature, the expandable part (86, specifically outer pin segments 140; Figs. 7-8) in the mechanical joint to lock the mechanical joint (90).
Re Claim 33:  Fitzgibbon discloses a method wherein the expanding pin assembly further includes a shear pin (comprising outer pin segments 140 and sleeve 134 including ramped surfaces 144) that is rotationally restricted and threadably engaged with the sun gear (124) such that rotation of the sun gear causes translation of the shear pin, the expandable part (86, specifically outer pin segments 140) being positioned along a distal end (a lower end in Figs. 7-8) of the shear pin.
Re Claim 34:  Fitzgibbon discloses a method wherein translation of the shear pin in a proximal direction (downwardly in Figs. 7-8) relative to the sun gear causes the expandable part (86, specifically outer pin segments 140) to expand (see Fig. 8), and wherein translation of the shear pin in a distal direction (upwardly in Figs. 7-8) relative to the sun gear causes the expandable part to collapse (see Fig. 7).
Re Claim 35:  Fitzgibbon discloses a method further comprising: 
actuating the actuation assembly (comprising cross shaft 92 and electric motor 94 or hydraulic actuator 96; Figs. 2 and 7-8) to provide a second output; 
collapsing (see Fig. 7), as a result of the second output, the expandable part (86, specifically outer pin segments 140) in the mechanical joint; and 
retracting (from the position of Fig. 8 to the position of Fig. 7), as a result of the second output, the expandable part from the mechanical joint (90) thereby unlocking the mechanical joint.
Re Claim 36:  Fitzgibbon discloses a method wherein expanding of the expandable part (86, specifically outer pin segments 140) includes radial expansion (see Fig. 8) of expandable features (140) for applying a force along an inner wall (88) of the mechanical joint (90).
Re Claim 37:  Fitzgibbon discloses a method wherein the actuation assembly includes one or more of a DC brush motor, a DC brushless motor, a stepper motor, an AC motor, and a rotary hydraulic actuator (for example, hydraulic actuator 96; Fig. 2).

Allowable Subject Matter
Claims 21-29 are allowed.
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30 and 39 would be allowable if the 35 USC 112 rejections set forth above are overcome.
Examiner notes that Fitzgibbon (US Patent 5,310,138) is considered to be the closes prior art device of record to the instant claims.
Claim 21 recites that the “first output causes the carrier to rotate and translate a first distance towards the mechanical joint” and “a ring gear operably coupled to an expanding pin assembly including an expandable part” and “rotating, as a result of the first output and rotation of the carrier, a ring gear that is operably coupled to an expanding pin assembly including an expandable part; and advancing, as a result of the rotating of the ring gear, the expandable part across at least a part of the mechanical joint for locking the mechanical joint” (emphasis added).  Fitzgibbon does not disclose such a “ring gear” or even that the “carrier” (inner pin sleeve 134, specifically at the portion including internal thread segment 132) rotates in order to cause translation of the expandable part.  Rather, in Fitzgibbon the “carrier”, which is required to “translate a first distance along the housing” in claim 1, does not rotate at all, but only translates along the drive shaft 124.  In addition, it would not have been obvious to modify the device of Fitzgibbon to have such a “ring gear” with the required threaded engagement with the inner chamber of the outer housing and such that the carrier is rotated in order to cause translation of the drive assembly and the expanding pin assembly since such a modification would alter the manner in which the device operates and there would have been no teaching, suggestion, or motivation to do so.  Further, none of the other prior art devices of record teach or disclose such an expanding pin system as is required by claim 21.  Accordingly, claim 21 is considered allowable over the prior art of record.
Claims 22-30 are considered allowable over the prior art of record at least due to their dependence from claim 21.
Claim 38 recites “wherein the pin driving assembly further includes a plunger that is biased in a distal position within the pin driving assembly thereby causing the detent feature to be in an engaged position for allowing the expandable part to collapse” (emphasis added).  Fitzgibbon does not disclose such a “plunger” that causes the “detent feature” to be in an engaged position.  In addition, it would not have been obvious to modify the device of Fitzgibbon to have such a “plunger” since such a modification would alter the manner in which the device operates and there would have been no teaching, suggestion, or motivation to do so.  Further, none of the other prior art devices of record teach or disclose such an expanding pin system as is required by claim 38.  Accordingly, claim 38 is considered allowable over the prior art of record.  	
Claims 39 is considered allowable over the prior art of record at least due to its dependence from claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678